Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Claims and Terminal Disclaimer filed on 11/02/2021 
Application is a CON of 16/478,349, now a PAT 10,895,670 which is a 371 of PCT/KR2018/000788 01/17/2018

Response to Arguments
Applicant's arguments and Amendments filed on 11/02/2021 have been fully considered and persuasive.  In view of the Remarks and Terminal Disclaimer filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific 
a first substrate connected to the liquid lens, the first substrate comprising a first terminal and a second terminal; and 
a second substrate connected to the first substrate, wherein the liquid lens comprises: 
a first plate comprising a cavity in which a conductive liquid and a non-conductive liquid are disposed; 
a first electrode disposed on the first plate; 
a second electrode disposed under the first plate, the second electrode comprising a plurality of electrode sectors; 
a second plate disposed on the first electrode; and 
a third plate disposed under the second electrode, 
wherein the first substrate connects the electrode sectors of the second electrode to the second substrate, 
wherein the first terminal is provided in a plural number and is connected to the second substrate, and the second terminal is provided in a plural number and is connected to the electrode sectors of the second electrode, and 
wherein a number of the electrode sectors of the second electrode is different from a number of the first terminals” as combined with other limitations in claim 1. 

7 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an optical device as recited in “a lens assembly comprising: 
a lens assembly comprising a liquid lens, comprising a first electrode comprising at least one electrode sector to control an interface formed by two different kinds of liquid and a second electrode comprising eight or more electrode sectors; 
a control circuit controlling voltages supplied to the first electrode and to the second electrode; and 
a connection unit connecting individual electrodes and a common electrode to the control circuit” as combined with other limitations in claim 7.

Regarding independent claim 8 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a camera module as recited in “a liquid lens having a rectangular shape; 
a first substrate connected to the liquid lens, the first substrate comprising a first terminal and a second terminal; and 
a second substrate connected to the first substrate, 
wherein the liquid lens comprises: 
a first plate comprising a cavity formed therein to accommodate a conductive liquid and a non-conductive liquid therein; 

a second electrode disposed under the first plate, the second electrode comprising four electrode sectors disposed at corners of the liquid lens, and four electrode sectors, one of which is disposed between every two of the four electrode sectors disposed at the corners; 
a second plate disposed on the first electrode; and 
a third plate disposed under the second electrode, and wherein the first substrate connects the second electrode to the second substrate” as combined with other limitations in claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        January 12, 2022